DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 5-7, 9, 12, 15, 17-19, 21, and 24 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim have not been further treated on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 26 recites “A computer storage medium”. In the specification, Paragraph [0243 and 0244], recites “A computer storage medium provided by the embodiment is configured to store a computer-executable instruction, where after the computer-executable instruction is executed, the broadcast beam weight determination method provided by one or more embodiments described above is capable of being implemented. The computer storage medium includes: a removable storage equipment, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, an optical disk or another medium capable of storing program codes. In some embodiments, the storage medium may be a non-transitory storage medium”. Since above underlying part stated in some embodiments, the storage medium may be (not 100%) a non-transitory storage medium, that means in other cases, the storage medium might not be a non-transitory storage medium and  one can assume that the computer storage medium is a signal.  Therefore, treating claim 26 as a whole, it is effectively claiming a signal. Signal does not within any of the statutory categories, thus, not statutory (See MPEP 2100, In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept 20, 2007)(slip. Op. at 18)). Based on the latest 101 guideline, the solution is to add “non-transitory”. For example, claim 26 can be recited as "A non-transitory computer storage medium, which is configured to store a computer- executable instruction ……………. “ 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al.  (CN 106412973A).
 	Regarding claims 1, 13, and 25-27, Le teaches a broadcast beam weight determination method, comprising: 
 	determining a predicted performance indicator (determining network coverage quality does not meet the requirements; Page 23, line 20) corresponding to a candidate broadcast beam weight combination according to user information of a region (Page 23, lines 20-23, determining the network coverage quality does not meet the requirements when, according to the pre-established aerial broadcast beam weight library (a candidate broadcast beam weight combination) to adjust within a preset region of the antenna of the broadcast beam weight); 
 	determining a first broadcast beam weight combination (from the weight library to select a group of broadcast beam weights aerial broadcast beam weight adjustment; page 23, lines 26-27) corresponding to an optimal predicted performance indicator; and applying the first broadcast beam weight combination (Page 23, 23-31… when the within a preset region of network coverage quality is bad, can be adjusted by adjusting within a preset region aerial broadcast beam weight optimization network coverage quality, in particular, can be pre-established aerial broadcast beam weight library, when the network coverage quality does not meet the requirements when, from the weight library to select a group of broadcast beam weights aerial broadcast beam weight adjustment, and the broadcast beam weight after the adjustment of the network covering a preset region of the quality of the detection, if the detecting result also does not meet the requirements when, re-from the weight library to select a group of broadcast beam weights aerial broadcast beam weight adjustment, then the broadcast beam weight after the adjustment a preset region of network coverage quality detection, until within a preset region of network coverage quality satisfies the requirements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al.  (CN 106412973A) in view of Carney Landow (US Patent #10,735,984).  	Regarding claims 2 and 14, Le fails to teach the method according to claim 1, wherein the user information comprises at least one of: a number of users; information about user distribution and location; a number of users using broadcast beams corresponding to different broadcast beam weights; a direction of signal arrival (DOA) of a broadcast beam used by a user or a user set, wherein the DOA comprises: a horizontal DOA and/or a vertical DOA, and the user set comprises at least two users; user receiving power of a broadcast beam used by a user or a user set; a signal-to-interference-plus-noise ratio (SINR) of a broadcast beam used by a user or a user set; or neighboring cell interference information of a broadcast beam used by a user or a user set.
 	However, in related art, Carney Landow teaches the method according to claim 1, wherein the user information comprises at least one of: a number of users (Claims 1 and 8); information about user distribution and location; a number of users using broadcast beams corresponding to different broadcast beam weights; a direction of signal arrival (DOA) of a broadcast beam used by a user or a user set, wherein the DOA comprises: a horizontal DOA and/or a vertical DOA, and the user set comprises at least two users; user receiving power of a broadcast beam used by a user or a user set; a signal-to-interference-plus-noise ratio (SINR) of a broadcast beam used by a user or a user set; or neighboring cell interference information of a broadcast beam used by a user or a user set. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Li’s teaching about wherein the user information comprises a number of users with Le’s invention in order to prevent the overload of the network. 
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al.  (CN 106412973A) in view of Johansson (US 2012/0208503), and further in view of Bonn et al. (US Patent #9,877,332).
 	Regarding claims 12 and 24, Le fails to teach the method according to claim 1 or 2, further comprising: receiving the user information from an access network element of the region; and sending an application instruction of the first broadcast beam weight combination to the access network element.
 	However, in related art, Johansson teaches the method according to claim 1 or 2, further comprising: receiving the user information from an access network element of the region (Claim 8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Johansson’s teaching about receiving the user information from an access network element of the region with Le’s invention in order to update the network with user consent related information (See Johansson, paragraph [0006]). 
 	The combination of Le and Johansson fail to teach sending an application instruction of the first broadcast beam weight combination to the access network element. 
 	However, in related art, Bonn teaches sending an application instruction of the first broadcast beam weight combination to the access network element (Claim 12). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Bonn teaching about sending an application instruction of the first broadcast beam weight combination to the access network element with Le’s and Johansson’s invention in order to facilitate increased quality of service.
 Allowable Subject Matter
Claims 3, 5-7, 9, 15, 17-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 3, the prior art of record fails to teach the method according to claim 1 or 2, wherein the determining the predicted performance indicator corresponding to the candidate broadcast beam weight combination according to the user information of the region comprises: calculating the predicted performance indicator corresponding to the candidate broadcast beam weight combination by using an objective function and taking the user information as an input wherein the method further comprises: selecting the objective function according to a predetermined performance criterion. 	Regarding claim 7, the prior art of record fails to teach the method according to claim 1 or 2, further comprising: determining, according to the number of users in the region, whether to start a broadcast beam weight determination before determining the predicted performance indicator corresponding to a broadcast beam weight combination; wherein the determining, according to the number of users in the region, whether to start a broadcast beam weight determination comprises at least one of: in response to the number of users being greater than a first number threshold and a number change amount between user data in a current time window and user data in a previous time window being maintained within a second preset range, starting the broadcast beam weight determination; or in response to the number of users being greater than a first number threshold and a ratio of a number change amount to the number of users being in a third preset range, starting the broadcast beam weight determination. 	Regarding claim 15, the prior art of record fails to teach the apparatus according to claim 13 or 14, wherein the first determination module is configured to calculate the predicted performance indicator corresponding to the candidate broadcast beam weight combination by using an objective function and taking the user information as an input; wherein the apparatus further comprises: a selection module, which is configured to select the objective function according to a predetermined performance criterion. 	Regarding claim 19, the prior art of record fails to teach the apparatus according to claim 13 or 14, further comprising: a third determination module, which is configured to determine according to the number of users in the region whether to start a broadcast beam weight determination before the predicted performance indicator corresponding to a broadcast beam weight combination is determined; wherein the first determination module is configured to execute at least one of: in response to the number of users being greater than a first number threshold and a number change amount between user data in a current time window and user data in a previous time window being maintained within a second preset range, starting the broadcast beam weight determination; or in response to the number of users being greater than a first number threshold and a ratio of a number change amount to the number of users being in a third preset range, starting the broadcast beam weight determination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marupaduga et al. (US Patent #10,924,230), Shattil (US Patent #10,637,544), Su et al. (US 2019/0013851), Li et al. (US 2018/0310311), Fujio et al. (US 2017/0237477), Ayach et al. (US 2017/0171912), Forenza et al. (US 2008/0273618), and Gross et al. (US Patent #6,556,809).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132